         Case 1:19-cr-00804-VEC Document 59 Filed 06/23/20 Page 1 of 2
                                         U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York

                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007



                                                     June 23, 2020

BY ECF
The Honorable Valerie E. Caproni
United States District Judge
Southern District of New York
Thurgood Marshall U.S. Courthouse
40 Foley Square
New York, New York 10007

       Re:     United States v. Zhongsan Liu, S1 19 Cr. 804 (VEC)

Dear Judge Caproni:

         The Government writes to respectfully request an adjournment of the deadline by which to
respond to the defendant’s anticipated motion to suppress FISA-derived evidence from August 3
to August 20, 2020. The Government is not seeking an extension of time to respond to any other
pretrial motion that the defendant may file.

       The defendant previously informed the Government that it expects to file a motion to
suppress FISA-derived evidence that the Government may introduce at trial. On March 25, 2020,
the Court extended the deadline for the submission of the Government’s CIPA motion and the
defendant’s pretrial motions to June 8, 2020. In addition, the Court ordered the Government to
respond to the defendant’s pretrial motions within 30 days of their filing. On June 3, 2020, the
Court again extended the defendant’s deadline to file pretrial motions to July 20, 2020 and ordered
the Government to submit its opposition by August 3, 2020, a two-week period.

         In the event the defendant moves to suppress FISA-derived evidence, the Government
respectfully seeks 30 days, the original time period set by the Court, in which to respond to that
motion. As the Court is aware, in responding to the defendant’s anticipated FISA suppression
motion, the prosecutors responsible for this matter will have to address classified matters and will
have to coordinate their response with other components of the Department of Justice. Without
seeing the specific arguments raised in the defendant’s suppression motion, the Government is
limited in the extent to which it can begin preparing its opposition in advance of the defendant’s
filing. In light of the heightened coordination necessary to respond to a FISA suppression motion
and the necessity of addressing classified matters in the Government’s response, the Government
respectfully requests that the Court permit the Government to file its response to any such motion
no later than August 20, 2020.
         Case 1:19-cr-00804-VEC Document 59 Filed 06/23/20 Page 2 of 2
                                                                                        Page 2


        The defendant has consented to the Government’s request and asks for three weeks to file
his reply to the Government’s opposition to the FISA motion.



                                            Respectfully submitted,

                                            GEOFFREY S. BERMAN
                                            United States Attorney for the
                                            Southern District of New York


                                        By: ____________________________________
                                           Gillian S. Grossman / Sidhardha Kamaraju
                                           Assistant United States Attorneys
                                           (212) 637-2188 / 6523


cc:    Defense Counsel (by ECF)
